ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 9,692,473 (Fig. 1A).
Regarding claims 1 and 8, 9,692,473 (Fig. 1A) discloses an amplifier circuit comprising an antenna (104), a front end system including a low noise amplifier (108) having an input terminal (input terminal of 108) electrically coupled to the antenna (104) and the low noise amplifier (108) including a single-ended low noise amplifier stage configured to amplify the single-ended input signal (input signal of 108) to generate a single-ended amplified signal (output signal of 108), an input balun (110) configured to convert the single-ended amplified signal (output signal of 108) into a differential signal (horizontal input signals of 112), and a first differential low noise amplifier stage (116) configured to amplify the differential signal (horizontal input signals of 112) to generate a first differential amplified signal (Vout).
Regarding claim 9, wherein the first differential low noise amplifier stage (116) has variable gain. 
Regarding claim 18, the limitation recited in claim 18 is intended use of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over 9,692,473 (Fig. 1A).
9,692,473 (Fig. 1A) discloses all the limitations in claim 19 except for that the low noise amplifier die attached to the package substrate. The package substrate construction is well-known means for mounting and connecting electronic devices to form an Integrated Circuit (IC). Therefore, it would have been obvious to have integrated the low noise amplifier die on a package substrate because such a modification would have considered a mere application of well-known conventional package substrate  construction.
Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 9,692,473 (Fig. 1A) in view of 10,122,333 (Fig. 1).
9,692,473 (Fig. 1A) discloses all the limitations in the claims except for that the single ended low noise amplifier stage is a cascode FETs stage. 10,122,333 (Fig. 1) discloses an amplifier circuit comprising a cascode FET stage (12, 14). It would have been obvious to substitute 10,122,333’s cascode FET stage (12 and 14 in Fig. 1 of 10,122,333) in place of 9,692,473’s low noise amplifier (108 in Fig. 1B of 9,692,473) since 9,692,473 discloses a generic low noise amplifier thereby suggesting that any equivalent low noise amplifier would have been usable in 9,692,473’s reference.


Allowable Subject Matter
Claims 2-5, 7, 10-14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
/HENRY CHOE/
Primary Examiner, Art Unit 2843
#2696